DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 08/23/2022.

Allowable Subject Matter
3.	Claims 1-2, 5-7 and 10 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Bertin et al. does not teach or suggest wherein each of the plurality of antennas is configured to surround a reference point and arrange with an equal interval between each other; and a controller coupled to the antenna circuit and configured to: compute a strength of a signal of each of the plurality of antennas to choose a plurality of indicated antennas from the plurality of antennas, wherein a distance of each two of the plurality of indicated antennas is a baseline length; compute the signal of each two of the plurality of indicated antennas to obtain a plurality of composite signals; and compute a plurality of phase angles according to the plurality of composite signals to compute a positioning angle by using the plurality of phase angles[[.]]; wherein, when the plurality of indicated antennas is consecutive, the controller is further configured to: compute a coarse angle by using a largest composite signal of the plurality of indicated antennas that the baseline length of the plurality of indicated antennas is smaller than a threshold length and compute the plurality of phase angles by using the plurality of composite signals of the plurality of indicated antennas whose baseline length is not smaller than the threshold length; 3transform the plurality of phase angles into a plurality of global angles according to an initial angle; compute a difference between the plurality of global angles and the coarse angle respectively; and output the global angles corresponding to a smallest difference and take the global angles outputted as the positioning angle.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631